DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 31 are objected to because of the following informalities:  the claim states “receiving, to the terminal”; however, the Examiner believes this limitation is supposed to be “transmitting, to the terminal’ and will reject the claims in light of the transmission from the base station to the UE.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 17, 22, 27, 32 recite a union of all resources in a rate matching group is not available for the PDSCH; however, the specification appears to lack antecedent basis.  Paragraph 76 of the published specification teaches a union of rate matching resources but does not appear to tie this into the availability with respect to the PDSCH.
Appropriate correction required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 19-21, 24-26, 29-31, 34, 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al. “Chatterjee” US 2019/0149365.

Regarding claims 16 and 26, Chatterjee teaches a method and terminal in a wireless communication system, the terminal comprising: 
a transceiver; and a controller coupled with the transceiver (UE 101 of Figure 1) and configured to:
receive, from a base station, configuration information including information on an aggregation factor indicating a number of repetitions for data, information on rate matching resources, and information on at least one rate matching group including at least one of the rate matching resources (the UE receives DCI from the base station.  This information includes aggregation factors which the UE is configured with. The aggregation factor is 1, 2, 4 and 8 (repetitions); Paragraphs 47 and 65.  Further, Table 
receive, from the base station, control information for scheduling of physical downlink shared channel (PDSCH), the control information including a rate matching indicator indicating whether to activate the at least one rate matching group (the UE receives downlink scheduling information with respect to the PDSCH and the control information includes rate matching indicators to activate the rate matching or not (Paragraph 29 and Table 21), 
decode the PDSCH based on a rate matching group that is activated based on the rate matching indicator (based on the received DCI, the PDCSH is decoded; Paragraph 33.  The configuration information received from the network includes the rate matching/activation indicator and thus the decoding is based on the activation as claimed), and
wherein the rate matching indicator is applied to a set of slot where the rate matching group is present among slots of the scheduled PDSCH (the aggregation factor which indicates the rate matching/repetition) is used over multiple slots or within a single slot; Paragraph 65, see also Tables 21-23 for inter and intra slot information).

Regarding claims 19 and 29, Chatterjee teaches a number of bits of the rate matching indicator is based on a number of at least one rate matching group and the repetitions is 1, 2, 4, or 8 (Paragraphs 47 and 65 disclose an aggregation factor including 1, 2, 4, and 8.  Paragraph 85 and Table 21 disclose a number of bits relating to the rate matching indicator).

Regarding claims 20 and 30, Chatterjee teaches the configuration information is received via RRC and the control information is received on a PDCCH (Paragraph 30 teaches the control information being received on the PDCCH and paragraphs 47 and 65 disclose the DCI and control information is sent using RRC signaling).

Regarding claims 21 and 31, Chatterjee teaches a method and a base station in a wireless communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver (111 of Figure 1) and configured to: 
transmit, to a terminal, configuration information including information on an aggregation factor indicating a number of repetitions for data, information on rate matching resources, and information on at least one rate matching group including at least one of the rate matching resources (the UE receives DCI from the base station.  This information includes aggregation factors which the UE is configured with. The aggregation factor is 1, 2, 4 and 8 (repetitions); Paragraphs 47 and 65.  Further, Table 21 shows the fields within a PDSCH configuration message received by the UE which includes the aggregation factor, rate matching groups and repetition information); 
receive, to the terminal, control information for scheduling of physical downlink shared channel (PDSCH), the control information including a rate matching indicator indicating whether to activate the at least one rate matching group (the UE receives downlink scheduling information with respect to the PDSCH and the control information includes rate matching indicators to activate the rate matching or not (Paragraph 29 and Table 21); and 


Regarding claims 24 and 34, Chatterjee teaches a number of bits of the rate matching indicator is based on a number of at least one rate matching group and the repetitions is 1, 2, 4, or 8 (Paragraphs 47 and 65 disclose an aggregation factor including 1, 2, 4, and 8.  Paragraph 85 and Table 21 disclose a number of bits relating to the rate matching indicator).

Regarding claims 25 and 35, Chatterjee teaches the configuration information is received via RRC and the control information is received on a PDCCH (Paragraph 30 teaches the control information being received on the PDCCH and paragraphs 47 and 65 disclose the DCI and control information is sent using RRC signaling).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 22, 23, 27, 28, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Muruganathan et al. “Muruganathan” US 2019/0280803.

Regarding claims 17 and 27, Chatterjee does not expressly disclose a union of resources for rate matching is not available for the PDSCH; however, Muruganathan teaches an indication is used to determine where a group of all available resources is used in a subframe for applying rate matching on the PDSCH; Paragraphs 69 and 73.  Thus one can see all the resources aren’t necessarily available for the PDSCH. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chatterjee to include all the resources not being available on the PDSCH for rate matching as taught by Muruganathan.
	One would be motivated to make the modification such that the device can properly rate match with respect to the PDSCH as taught by Muruganathan; Paragraphs 69 and 73.

Regarding claims 18 and 28, Chatterjee teaches time frequency components (Paragraph 28; however, Chatterjee does not expressly disclose information on periodicity, time and frequency.  Muruganathan teaches CSI resources for rate matching wherein the CSI resources are aperiodic (i.e. periodicity); Paragraph 67.  The CSI information can also include frequency information (paragraph 55).  Lastly, paragraphs 2 and 4 disclose the well known use of time frequency resources in the communication systems (See also Figure 2)).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chatterjee to include time, frequency and periodicity information for rate matching as taught by Muruganathan.
	One would be motivated to make the modification such that the device can properly rate match with respect to the PDSCH as taught by Muruganathan; Paragraphs 69 and 73.

Regarding claims 22 and 32, Chatterjee does not expressly disclose a union of resources for rate matching is not available for the PDSCH; however, Muruganathan teaches an indication is used to determine where a group of all available resources is used in a subframe for applying rate matching on the PDSCH; Paragraphs 69 and 73.  Thus one can see all the resources aren’t necessarily available for the PDSCH. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chatterjee to include all the resources not being available on the PDSCH for rate matching as taught by Muruganathan.


Regarding claims 23 and 33, Chatterjee teaches time frequency components (Paragraph 28; however, Chatterjee does not expressly disclose information on periodicity, time and frequency.  Muruganathan teaches CSI resources for rate matching wherein the CSI resources are aperiodic (i.e. periodicity); Paragraph 67.  The CSI information can also include frequency information (paragraph 55).  Lastly, paragraphs 2 and 4 disclose the well known use of time frequency resources in the communication systems (See also Figure 2)).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chatterjee to include time, frequency and periodicity information for rate matching as taught by Muruganathan.
	One would be motivated to make the modification such that the device can properly rate match with respect to the PDSCH as taught by Muruganathan; Paragraphs 69 and 73.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419